Citation Nr: 0631466	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-29 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied service 
connection for neck and back disorders.  The veteran 
perfected an appeal of that decision.

In a June 2004 statement the veteran raised the issue of 
entitlement to service connection for headaches, loss of 
sensation in the right hand, and peripheral neuropathy.  
These issues have not yet been addressed by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service medical records show that he incurred 
shell fragment wounds as the result of a mine explosion in 
Vietnam on July 21, 1968.  He was initially treated at the 
12th Field Evacuation Hospital at Chu Chi, then at Camp Zama 
in Japan, and lastly at the United States Naval Hospital in 
Chelsea, Massachusetts.  Although the service medical records 
include a hospital summary pertaining to his hospitalization 
at the Chelsea Naval Hospital, none of the actual treatment 
records from that facility or any records from the 12th Field 
Evacuation Hospital or Camp Zama, Japan, are of record.  The 
veteran contends that relevant records have not been obtained 
that would substantiate his assertion regarding in-service 
neck and back injuries as a result of the mine explosion.

The available records indicate that as a result of the mine 
explosion he incurred a fracture of the right ulna, a 
perforated right eardrum, and shell fragment wounds to the 
right lateral gluteus maximus, the superior lateral thigh, 
and the superior posterior thigh.  The shell fragment wounds 
were shown to be healed when he was admitted to the Chelsea 
Naval Hospital on August 8, 1968.  The range of motion of all 
joints was within normal limits, with the exception of the 
right arm.  His treatment at the Chelsea Naval Hospital was 
for the right arm fracture, with no reference to any other 
disabilities.  In April 1969 he complained of right arm and 
shoulder pain associated with lifting heavy objects.  
Examination on separation from service in July 1969 showed no 
abnormalities other than scars of the shell fragment wounds 
and the comminuted fracture of the right ulna.  At that time 
he denied any history of recurrent back pain, frequent or 
severe headaches, lameness, or neuritis.  (On the other hand, 
he also denied any history of broken bones.)

He claimed entitlement to VA compensation benefits in 
December 1969, and did not then make any reference to neck or 
back complaints.  Examination in February 1970 revealed the 
scars from the shrapnel wounds and ulnar fracture, but no 
other abnormalities.  He again claimed entitlement to 
compensation benefits in March 1977, with no reference to 
neck or back disorders.

The initial documentation of a neck or back disorder occurred 
in December 1998.  He then reported a two to three week 
history of neck pain, primarily on the right.  When examined 
for degenerative joint disease of the cervical spine at the 
VA medical center (MC) in March 2001 he reported having no 
recent accident or injury "but worked as a police officer 
and with multiple past injuries."  He initially claimed 
entitlement to service connection for neck and back 
disorders, which have been diagnosed as degenerative joint 
and disc disease of the cervical, thoracic, and lumbosacral 
spine, in March 2001.  Because his current assertion of 
having suffered from neck and back pain since the August 1968 
injury is contradicted by the more contemporaneous records, 
the Board finds that his report of continuing symptomatology 
since service is not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The veteran presented opinions from his private neurologist 
indicating that his currently diagnosed neck and back 
disorders are related to the injuries he sustained as a 
result of the mine explosion.  The physician did not, 
however, provide the rationale for his opinion.  The RO 
obtained a medical opinion from a VA physician in August 2001 
showing that the current neck and back disorders are not 
related to the service-connected shell fragment wounds.  The 
physician did not provide an opinion, however, on whether the 
current disabilities were traceable to the trauma of the in-
service mine explosion itself.  For these reasons the Board 
finds that an additional examination and opinion are 
required.

In an August 2004 rating decision the RO granted service 
connection and assigned a 30 percent rating for PTSD.  The 
veteran submitted a notice of disagreement with the assigned 
rating in September 2004, but he has not been issued a 
statement of the case.  This issue is, therefore, being 
remanded to cure that procedural defect.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following:

1.  Obtain the clinical records 
pertaining to the veteran from the 12th 
Field Evacuation Hospital and Camp Zama, 
Japan, for July and August 1968.  Obtain 
the clinical treatment records from the 
Chelsea Naval Hospital for August through 
October 1968.

2.  After the development requested above 
has been completed to the extent 
possible, provide the veteran a VA 
orthopedic examination.  The purpose of 
the examination is to determine the 
etiology of the currently diagnosed neck 
and back disorders.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should provide an opinion on 
whether the currently diagnosed 
degenerative joint and disc disease of 
the cervical, thoracic, and lumbosacral 
spine is unlikely, likely, or at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the mine explosion in August 
1968.  That opinion should be based on 
the examination results, review of the 
medical evidence of record, and sound 
medical principles, and the veteran's 
history of the original trauma in 
service, but not his reported history of 
continuing symptoms following that 
trauma.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case.

4.  After undertaking any appropriate 
development on the issue of entitlement 
to an increased rating for PTSD, re-
adjudicate that issue.  If entitlement 
remains denied, provide the veteran and 
his representative a statement of the 
case and the opportunity to submit a 
substantive appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

